Mr. Justice Teller
delivered the opinion of the court.
Plaintiff in error was plaintiff below in an action to recover upon a promissory note executed by the defendant in error to his own order and by him endorsed. '
From the agreed statement of facts it appears that this note was given to one Crawford in payment for some shares of stock in a corporation, which stock was never delivered. The note was, on the next day, discounted by the plaintiff, without endorsement by Crawford.
The case was tried to the court and findings and judgment were for the defendant. The principal ground of error argued, and the only one which we deem necessary to consider, is that the court erred in finding that the plaintiff “was charged with bad faith in the transaction by which the note was procured.” We have carefully considered the evidence and are of the opinion that it is sufficient to sustain the findings of the court.
*183The judgment is accordingly affirmed.
Mr. Justice Bailey, sitting for Mr. Chief Justice Scott, and Mr. Justice Allen concur.